Title: From Thomas Jefferson to George Muter, 13 September 1780
From: Jefferson, Thomas
To: Muter, George



Sir
In Council Sep. 13. 1780.

The following articles being called for from us by Genl. Gates you will be pleased to give orders to the proper persons to have them  in readiness as soon as possible. I am Sir with great respect Your most obedt. servt.,

Th: Jefferson



10. barrels of Vinegar
500 spades.
200 grubbing hoes.
100 Common hoes.
200 Felling axes.

P.S. I have been informed there are at Petersburg belonging to the Continent a number of spades. Be so good as to enquire into it that they may be ordered on in part of the above. Perhaps there may be other articles in possession of the Continentl. Q. Mr. A return is wanting from our Commissaries and from Mr. Day and Mr. Armistead what quantities of salt we have and where.

